              Case 2:20-cr-00090-MCE Document 25 Filed 08/10/21 Page 1 of 5


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     CLAYTON HOWARD
6

7

8                               UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       Case No.: 2:20-cr-00090-MCE
12
                   Plaintiff,
13
     vs.                                             STIPULATION AND ORDER
14                                                   CONTINUING STATUS CONFERENCE
     CLAYTON HOWARD,                                 AND EXCLUDING TIME UNDER THE
15                                                   SPEEDY TRIAL ACT
16                 Defendant.
                                                     Date:       August 12, 2021
17                                                   Time:       10:00 a.m.
                                                     Court:      Hon. Morrison C. England, Jr.
18

19

20

21

22

23
            Plaintiff United States of America by and through Assistant United States Attorney
24

25   Cameron Desmond, and Attorney Todd Leras on behalf of Defendant Clayton Howard, stipulate

26   as follows:
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00090-MCE Document 25 Filed 08/10/21 Page 2 of 5


1         1.    This matter is presently set for a status conference on August 12, 2021. Defendant
2
                Clayton Howard requests to continue the status conference to October 14, 2021. The
3
                government does not oppose the request.
4
          2. This case involves a felon in possession of ammunition charge stemming from
5

6               execution of a search warrant in San Joaquin County. The government has provided

7               written reports related to execution of the search warrant to defense counsel as
8
                discovery materials.
9
          3. Defense investigation of this matter has been hampered due to measures taken by
10
                federal and state authorities in response to the COVID-19 pandemic. Specifically,
11

12              pandemic restrictions have delayed the ability of the defense to conduct in-person

13              interviews of potential witnesses and to obtain relevant records needed to evaluate
14
                potential defenses and for purposes of mitigation in the event of a negotiated
15
                disposition. Defendant Howard therefore requests to continue this matter to October
16
                14, 2021.
17

18        4. Defendant Howard is being held in pre-trial detention at the Sacramento County Main

19              Jail. During most of the time since Mr. Howard’s arrest in this matter, federal
20
                courthouses in the Eastern District of California have been closed to public access.
21
                Reopening of courthouses in the district started as of June 14, 2021. General Orders
22
                631 and 632 allow each district judge discretion to determine whether to hold
23

24              hearings in person or via videoconferencing. A recent surge in the spread of the Delta

25              variant in the Sacramento area has spurred local health officials to reinstitute an
26
                indoor mask policy regardless of vaccination status.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00090-MCE Document 25 Filed 08/10/21 Page 3 of 5


1         5. Given the need for additional time to conduct defense investigation, Defendant
2
             Howard requests to continue the status conference in this matter to October 14, 2021,
3
             at 10:00 a.m., and to exclude time between August 12, 2021 and October 14, 2021,
4
             inclusive, under Local Code T-4.
5

6         6. Attorney Todd Leras represents and believes that failure to grant additional time as

7            requested would deny Defendant Howard the reasonable time necessary for effective
8
             preparation, considering the exercise of due diligence.
9
          7. Based on the above-stated facts, Defendant Howard requests that the Court find that
10
             the ends of justice served by continuing the case as requested outweigh the best
11

12           interest of the public and the Defendant in a trial within the time prescribed by the

13           Speedy Trial Act.
14
          8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
15
             seq., within which trial must commence, the time period of August 12, 2021 to
16
             October 14, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
17

18           3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance

19           granted by the Court at Defendant Howard’s request on the basis that the ends of
20
             justice served by taking such action outweigh the best interest of the public and the
21
             Defendant in a speedy trial.
22
          9. Nothing in this stipulation and order shall preclude a finding that other provisions of
23

24           the Speedy Trial Act dictate that additional time periods are excludable from the

25           period within which a trial must commence.
26
          Assistant U.S. Attorney Cameron Desmond has reviewed this proposed order and
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:20-cr-00090-MCE Document 25 Filed 08/10/21 Page 4 of 5


1    authorized Todd Leras via email to sign it on her behalf.
2

3    DATED: August 9, 2021                                PHILLIP A. TALBERT
                                                          Acting United States Attorney
4
                                                          By     /s/ Todd D. Leras for
5
                                                                 CAMERON DESMOND
6                                                                Assistant United States Attorney

7    DATED: August 9, 2021
                                                          By     /s/ Todd D. Leras
8
                                                                 TODD D. LERAS
9                                                                Attorney for Defendant
                                                                 CLAYTON HOWARD
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:20-cr-00090-MCE Document 25 Filed 08/10/21 Page 5 of 5


1                                                 ORDER
2
            It is hereby ordered that the status conference in this matter, scheduled for August 12,
3
     2021, is vacated. A new status conference is scheduled for October 14, 2021, at 10:00 a.m.
4
     The Court further finds, based on the representations of the parties and Defendant Howard’s
5

6    request, that the ends of justice served by granting the continuance outweigh the best interests of

7    the public and the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial
8
     Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation
9
     taking into consideration the exercise of due diligence for the period from August 12, 2021, up to
10
     and including October 14, 2021.
11

12          IT IS SO ORDERED.

13

14
     Dated: August 9, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
